       Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 1 of 22


1    Malcolm Segal, SBN 075481
2    Emily E. Doringer, SBN 208727
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4
     Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6

7    Thomas A. Johnson, SBN 119203
     Law Office of Thomas A. Johnson
8    400 Capitol Mall, Suite 2560
     Sacramento, CA 95814
9
     Telephone: (916) 442-4022
10   taj@tomjohnsonlaw.com

11   Patrick Wong, SBN 241740
12   Patrick Wong, Esq.
     145 El Camino Real
13   Menlo Park, CA 94025-5234
     Telephone: (650) 391-5366
14   Facsimile: (650) 352-3562
15   patrick@wong.law

16   Attorneys for Defendant
17
     JUAN TANG
                             UNITED STATES DISTRICT COURT
18
                           EASTERN DISTRICT OF CALIFORNIA
19

20   UNITED STATES OF AMERICA,                   Case No: 2:20-CR-00134 JAM
21                    Plaintiff,                 DEFENDANT JUAN TANG’S MOTION
22                                               TO MODIFY CONDITIONS OF
     v.
                                                 PRETRIAL RELEASE
23
     TANG JUAN,
24   aka Juan Tang,                              Date:    November 6, 2020
                                                 Time:    2:00 p.m.
25                                               Crtrm:   25, 8th Floor
                  Defendant.                     Judge:   Hon. Kendall J. Newman
26

27

28
                                           -1-
           Defendant Juan Tang’s Motion to Modify Conditions of Pretrial Release
       Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 2 of 22


1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
2          PLEASE TAKE NOTICE THAT on November 6, 2020, at 2:00 p.m., or as
3    soon thereafter as this matter may be heard in the above-entitled Court,
4    Defendant JUAN TANG will and does hereby move to modify the conditions of
5    her pretrial release. This motion is brought pursuant to 18 USC §3141 and §3142
6    and is based on the existence of new and changed circumstances bearing on the
7    issues raised in the Motion to Modify Conditions of Release. 18 USC §3142(f).
8    This motion is based on the attached Memorandum of Points and Authorities, and
9    exhibits, and on such further facts and evidence as the Court may consider at the
10   hearing of the matter.
11
     Dated: October 23, 2020               SEGAL & ASSOCIATES, PC
12

13
                                           By:   /s/ Malcolm Segal______________
14                                               MALCOLM SEGAL
                                                 EMILY E. DORINGER
15
                                                 Counsel for Defendant
16

17                                         LAW OFFICE of THOMAS A. JOHNSON
18
                                           By:   /s/ Thomas A. Johnson__________
19                                                THOMAS A. JOHNSON
20                                                Counsel for Defendant

21

22

23

24

25

26

27

28
                                           -2-
           Defendant Juan Tang’s Motion to Modify Conditions of Pretrial Release
       Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 3 of 22


1            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
2                 OF DEFENDANT JUAN TANG’S MOTION TO MODIFY
3                         CONDITIONS OF PRETRIAL RELEASE
4          Dr. Juan Tang, by and through undersigned counsel, respectfully requests
5    that this Court modify conditions of her pretrial release, based on changed
6    circumstances. Recent events have created significant concerns for the personal
7    safety of the Third-Party Custodian (hereafter also “Custodian”) and uninvolved
8    family members and guests in his household. The defendant therefore requests
9    that she be permitted to reside in a leased apartment in close proximity to the
10   Custodian’s home while remaining subject to his ongoing, continuous supervision.
11   The Custodian continues to be willing to offer the $750,000 equity in his own
12   home as security for the defendant’s release and agrees to continue to
13   continuously monitor her while all other conditions, including electronic
14   monitoring, remain in place.
15         The changed circumstances have arisen since the time of the Defendant’s
16   prior release order, and are related to an ever-increasing concern for the safety of
17   the Third-Party Custodian’s home and family, and for the safety of the defendant,
18   as a result of well-reported heightened political and public tension between the
19   United States and China over the prosecution and detention of a number of
20   Chinese scientists in the United States, and the discussion of aggressive threats
21   in the press about the Chinese government taking counter hostages. In addition,
22   threats have been made by individuals on social media which forebode possible
23   physical harm to those involved in the defense of the case.
24          This request is based on the record in this case, the fact that Dr. Tang has
25   remained fully cooperative and totally compliant, the lack of any changed or
26   amended charges, the current applicable sentencing guidelines, and the nature of
27   the evidence in this case. The proposed revised conditions are clearly sufficient
28   to safeguard her continued appearance in this case. 18 USC §3142(c)(3).
                                            -3-
            Defendant Juan Tang’s Motion to Modify Conditions of Pretrial Release
       Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 4 of 22


1                        I.    Introduction and Factual Background
2          Dr. Juan Tang is an accomplished academic and cancer researcher with a
3    PhD in Cellular Biology. She is a wife and a mother to a young child. She is a
4    Chinese citizen, who arrived in California in December 2019 with plans to work in
5    a grant program at the University of California, Davis (“UC Davis”), participating in
6    a cancer research program. Pretrial Services has been able to confirm that her
7    family members in China continue to support her and her defense in this case.
8                               II.    Procedural Background
9          The defendant was initially charged in a sealed Complaint filed June 26,
10   2020, charging an alleged violation of 18 USC 1546(a), involving fraud or misuse
11   of a visa document. DKT #1; DKT #4. Following her July 23, 2020 arrest, she
12   was arraigned on July 27, 2020; and ordered detained without prejudice and
13   pending continued detention proceedings. DKT #6. On August 6, 2020, an
14   Indictment was returned charging visa fraud and false statements to the
15   investigating agents, based on the same allegedly false information in the visa
16   application, and including a forfeiture allegation. DKT #18. A guideline analysis
17   based on the known facts and present charges indicates a likely guideline
18   sentence ranging between probation and eight months if the defendant is
19   convicted, with credit to be applied for the lengthy period during which she was
20   detained in the Sacramento County Jail. USSG §2L2.1.
21         Following a renewed motion for release based on the availability of a
22   qualified Third-Party Custodian, who had no prior connection to the defendant
23   and none to the case, and the Custodian’s expressed willingness to post a bond
24   secured by his own home, the defendant was ordered released. The government
25   sought a stay and revocation in the District Court. Both were denied. Upon the
26   posting and proof of recording of the security for the $750,000 bond, the
27   defendant was released on September 10, 2020. Since that time, Dr. Tang has
28   been fully cooperative with Pretrial Services, the Custodian, her attorneys, and
                                            -4-
            Defendant Juan Tang’s Motion to Modify Conditions of Pretrial Release
       Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 5 of 22


1    the Court’s orders. She remained quarantined for the required period and after
2    testing was completed, she was confirmed as negative for the Covid-19 virus.
3    She has maintained all ordered contact with Pretrial Services and is in regular
4    contact with her attorneys and actively engaged in assisting in her defense.
5       III.      Heightened Political Tension Between the Government of China
6                 and the United States, and Threats on Public Media, Have Created a
                  Safety Risk Unless the Conditions of Release are Modified.
7
               This case has received considerable media attention in part because
8
     several cases like it have been filed around the country. Even though the cases
9
     have not been connected by an allegation of conspiracy, the government has
10
     taken the position in all cases that the defendants should be detained. And, in
11
     response to an entirely separate matter, the United States has ordered the
12
     closure of the Chinese government Consulate in Houston, Texas, and directed its
13
     consular officers to leave the United States.
14
               There has been a steady interest in this case in the local and national press
15
     in the United States, in part because of the defendant’s detention. A photograph,
16
     claiming to be her likeness, has been widely published. There has also been a
17
     stream of negative press in the Chinese language media, often very hostile
18
     toward Dr. Tang, and toward the Third-Party Custodian during and after his
19
     appointment. Those public attacks have been not only persistent but are
20
     increasingly unsettling. False accusations have been made that the Third-Party
21
     Custodian, by stepping forward to assist the defendant, is working with or for the
22
     Chinese government. While those claims are not true, the attention and
23
     accusations have been unrelenting. Upon Dr. Tang’s initial release, their content
24
     was sufficiently aggressive that it was necessary to notify local law enforcement
25
     of the situation, as a precaution against the potential for personal attacks against
26
     her or against the Third-Party Custodian at home. See Exh. 1 (Declaration.)
27
               While earlier stories in the news discussed various trade and political
28
     disputes between China and the United States, news stories this week in the Wall
                                               -5-
               Defendant Juan Tang’s Motion to Modify Conditions of Pretrial Release
       Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 6 of 22


1    Street Journal and the New York Times raised a new claim and one which has
2    intensified the attention on this case and heightened the risk. These nationally
3    read newspapers, and their online content, carried prominent stories reporting
4    threats by the Chinese government to take American scientists as effective
5    hostages in order to gain the return of its scientists who are being prosecuted or
6    detained in the United States. The Wall Street Journal story singled out and
7    referred directly to Dr. Tang as one case which has given rise to those threats,
8    causing her counsel to have to affirmatively state that the defense has no
9    connection to the Chinese government. See Exh. 2 (Wall Street Journal Story)
10   and Exh. 3 (New York Times Story). No one can reasonably dispute the fact that
11   an assertion in such prominent newspapers to the effect that the Chinese
12   government is willing to take American citizens as hostages for Dr. Tang’s return,
13   even though apparently denied by those authorities, will increase animosity to her
14   by various individuals and create a risk to her safety and that of others associated
15   with the defense.
16         Similarly, recent Chinese language social media posts discussing the case
17   have contained explicitly violent threats. A copy of a few of those threats,
18   together with translations, have been provided to the Court under seal in order to
19   minimize the opportunity for third parties to repost or otherwise recirculate them.
20   See Exh. 4 (media posts/SEALED)
21         As a result of these stories and attacks, there is a significant concern for
22   the safety of people residing in the Third-Party Custodian’s home, including the
23   visitors to his home who have no connection to the case, while the defendant
24   resides there. In light of Dr. Tang’s fully compliant performance under release
25   supervision, and given the personal concerns for the Custodian’s wellbeing and
26   that of Dr. Tang, the defendant moves the Court for a modification of her release
27   terms, to permit her to reside in an apartment close to the Third-Party Custodian.
28   A suitable apartment has already been found and is available for inspection by
                                            -6-
            Defendant Juan Tang’s Motion to Modify Conditions of Pretrial Release
       Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 7 of 22


1    Pretrial Services. The close proximity of the apartment will assure that the Third-
2    Party Custodian can easily continue to supervise the defendant and ensure her
3    ongoing compliance. The Third-Party Custodian would be able to conduct regular
4    check-ins, document those contacts, and perform any other supervisory
5    responsibilities required by the Court.
6             All other conditions would remain in place, including the property bond and
7    electronic monitoring. Because Dr. Tang is clearly committed to maintaining full
8    compliance, the proposed modification constitutes the least restrictive
9    combination of conditions that will reasonably assure future appearances. 18
10   USC §3142(c)(1)(B).
11      IV.      Consideration of the Statutory Factors Weigh in Favor of the
12               Requested Modified Conditions.

13            In determining pretrial detention and release matters, the Court considers

14   whether “any condition or combination of conditions…will reasonably assure the

15   appearance of the person” and will assure safety to the community. 18 USC

16   §3142(f). Potential conditions are myriad, but expressly include an order that a

17   person “remain in the custody of a designated person, who agrees to assume

18   supervision” of the person; that a person “abide by specified restrictions on

19   personal associations, place of abode, or travel” beyond that necessary to make

20   appearances; that a person “report on a regular basis” to law enforcement; or that

21   a person “comply with a specified curfew.” 18 USC §3142(c)(1)(B).

22            Any release order must be on “the least restrictive” conditions necessary to

23   assure future appearance. 18 USC §3142(c)(1)(B). Under the pretrial release

24   statute, “in determining whether there are conditions of release that will

25   reasonably assure the appearance of the person,” the salient factors to be

26   considered include: the nature of the offense; the weight of the evidence; the

27   history and characteristics of the person, and any danger involved in the person’s

28   release. 18 USC §3142(g).

                                               -7-
              Defendant Juan Tang’s Motion to Modify Conditions of Pretrial Release
       Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 8 of 22


1          In the instant case, the Court previously determined that there are sufficient
2    conditions to ensure Dr. Tang’s appearance. Since her release, Dr. Tang has
3    been cooperative and compliant with all restrictions and instructions from the
4    Court and Pretrial Services. She has been nothing short of exemplary in meeting
5    her obligations, as indicated by the Third-Party Custodian. Exh. 1 (Declaration).
6    The significant change in circumstances is not due to the Defendant’s conduct,
7    but rather was created by public and political events wholly outside Dr. Tang’s or
8    the Third-Party Custodian’s control.
9
           A.     The Proposed Modified Conditions Are Sufficient to Assure
10                Future Appearance.
11           The proposed modified conditions will permit Dr. Tang to reside in a
12   leased apartment that has already been selected and is in close proximity to the
13   Third-Party Custodian’s residence. Exh. 1 (Declaration.) The Custodian, a well-
14   respected member of the legal and business communities in California, will
15   remain responsible for Dr. Tang’s supervision and will continue to undertake the
16   serious duty of immediately reporting any deviations from the conditions of
17   release to the Court and Pre-Trial Services. Equally significant, the Custodian
18   remains amenable to the continued posting of his own home as collateral for the
19   substantial release bond, and will continue to be available to provide important
20   assistance to Pre-Trial Services with its monitoring and visits, and to facilitate
21   communication with defense counsel.
22         Given the extent of the remaining conditions, including electronic
23   monitoring, and considering the continuing active role of the Third-Party
24   Custodian, the modified conditions will continue to meet the statutory requirement
25   of the least restrictive means sufficient to ensure appearance. A defendant
26   residing within proximity to a committed Third-Party Custodian is wholly
27   consistent with the nature of pretrial release considerations and applicable law.
28
                                             -8-
            Defendant Juan Tang’s Motion to Modify Conditions of Pretrial Release
       Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 9 of 22


1           Like the Bail Reform Act’s statutory provisions, the Federal Rules of
2    Criminal Procedure contemplate release orders that impose a variety of
3    conditions and restrictions, including the release of a defendant to a Third-Party
4    Custodian’s supervision, but not necessarily into the Custodian’s full-time physical
5    custody. The Advisory Committee Notes to the 1966 amendments to Rule 46 of
6    the Federal Rules of Criminal Procedure discuss the fact that an appropriate
7    Third-Party Custodian relationship can take different forms. The Committee
8    Notes indicate that traditionally, “such conditions…‛might include release in
9    custody of a third party, such as the accused’s employer, minister, attorney, or a
10   private organization.’” F.R. Crim. Pro., Rule 46 [Committee Notes re 1966
11   revisions to Subdivision (d).]
12         The Criminal Justice Section of the American Bar Association publishes
13   written standards regarding pretrial release. As to the use of Third-Party
14   Custodians, the ABA standards note that a potential condition imposed by the
15   courts is to “release the defendant into the custody or care of some other qualified
16   organization or person responsible for supervising the defendant and assisting
17   the defendant in making all court appearances.” However, the ABA standards do
18   not indicate that such a custodial arrangement requires physical custody. Rather,
19   “[s]uch supervisor should be expected to maintain close contact with the
20   defendant, to assist the defendant in making arrangements to appear in court,
21   and, when appropriate, accompany the defendant to court.” ABA Criminal Justice
22   Standards, Standard 10-5.2., 3rd Ed. (2007).
23         In United States v. Bronson, the defendant was an apprentice in the Navy
24   when he was charged with robbery. United States v. Bronson, 433 F.2d 537
25   (D.C. Cir. 1970). While release on personal recognizance was not permitted, the
26   court recognized the Bail Reform Act’s “recognition of the need for flexible and
27   individualized conditions.” Id. at 539. In that case, the defendant, a military
28
                                            -9-
            Defendant Juan Tang’s Motion to Modify Conditions of Pretrial Release
      Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 10 of 22


1    service member without significant community ties, was ordered released on the
2    condition that his unit commander serve as a custodian. Id. at 540.
3          There is nothing in the Bail Reform Act, in the Federal Rules, or stated in
4    the case law to suggest a Third-Party Custodian must or should remain in the
5    constant physical presence of the defendant. To the contrary, the process of
6    pretrial release is based on the “need for flexible and individualized conditions”
7    that meet the same statutory goals in a wide variety of factual circumstances. Id.
8    at 539.
9          B.     The Remaining Statutory Factors Weigh in Favor of the
10                Proposed Modification.

11         Dr. Tang is a 37-year-old scientist and researcher. While they cannot be

12   physically present, Dr. Tang’s family actively supports her, and supports her

13   efforts in defending herself against the charges she faces. She has a

14   professional career, has successfully published her scientific research, and

15   enjoys an excellent professional reputation. There is no indication she has ever

16   been accused of any offense, and she has been entirely cooperative with

17   authorities; it would be contrary to her established character for her to fail to

18   maintain compliance with all pretrial supervision orders.

19         There is no suggestion that Dr. Tang is a threat to anyone’s personal

20   safety. She has a stable background of education, academic work, and family.

21   The offense alleged is one involving her answers to written questions on a visa

22   application. Her answer on the visa application, and her subsequent restatement

23   of the same information, forms the entire substance of this case. In the many

24   weeks since her release, there has been no addition or increase to the charges,

25   and the evidence in favor of the prosecution theory is strongly disputed because it

26   appears to be based largely on an unverified and nebulous interpretation of

27   photographs and insignia discussed in unofficial, non-government and online

28   publications. But even were there to be a conviction, the potential punishment

                                            -10-
            Defendant Juan Tang’s Motion to Modify Conditions of Pretrial Release
      Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 11 of 22


1    under the sentencing guidelines includes a sentence in the least severe
2    sentencing category possible under the guidelines, a portion of which Dr. Tang
3    would be credited with for the considerable time spent in detention in the
4    Sacramento County Jail. Thus, Dr. Tang continues to have every reason to
5    appear in furtherance of her defense.
6                                       V.     Conclusion
7          The defendant and the Third-Party Custodian have demonstrated the
8    desire, ability, and intention to ensure the defendant’s compliance and
9    appearance. Changed circumstances outside the control of either Dr. Tang or the
10   Third-Party Custodian have raised additional concerns regarding personal
11   physical safety, security, and well-being. This modification to the release
12   conditions will permit Dr. Tang to live separately from, but remain in close contact
13   with and under the supervision of, the Third-Party Custodian, while also easing
14   some of the fear and pressure facing the Custodian regarding the safety and
15   security of those who are present at his residence. The proposed modification,
16   together with the conditions set by the Court, constitutes the least restrictive
17   combination of conditions that will reasonably assure future appearance. 18 USC
18   §3142(c)(1)(B).
19   Dated: October 23, 2020                 SEGAL & ASSOCIATES, PC
20

21                                           By:    /s/ Malcolm Segal______________
                                                    MALCOLM SEGAL
22
                                                    EMILY E. DORINGER
23                                                  Counsel for Defendant
24                                            LAW OFFICE of THOMAS A. JOHNSON
25

26                                           By:    /s/ Thomas A. Johnson__________
                                                     THOMAS A. JOHNSON
27                                                   Counsel for Defendant
28
                                             -11-
            Defendant Juan Tang’s Motion to Modify Conditions of Pretrial Release
Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 12 of 22




      REQUESTING SEAL




            EXHIBIT 1
Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 13 of 22




            EXHIBIT 2
China Warns U.S. It May Detain Americans in Response to Prosec...                                https://www.wsj.com/articles/china-warns-u-s-it-may-detain-ameri...
                             Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 14 of 22
         This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
         https://www.djreprints.com.

         https://www.wsj.com/articles/china-warns-u-s-it-may-detain-americans-in-response-to-prosecutions-of-chinese-scholars-11602960959


         ◆ WSJ NEWS EXCLUSIVE | POLITICS

         China Warns U.S. It May Detain Americans
         in Response to Prosecutions of Chinese
         Scholars
         Blunt message suggests U.S. nationals in China at risk of becoming ‘hostages’ in Chinese diplomatic
         tactic




         A Chinese security guard outside the U.S. Embassy in Beijing in September.
         PHOTO: GREG BAKER/AGENCE FRANCE-PRESSE/GETTY IMAGES


         By Kate O’Keeﬀe and Aruna Viswanatha
         Updated Oct. 17, 2020 3:37 pm ET


                    Listen to this article
                    7 minutes



         Chinese government oﬃcials are warning their American counterparts they may
         detain U.S. nationals in China in response to the Justice Department’s prosecution
         of Chinese military-aﬃliated scholars, according to people familiar with the
         matter.

         The Chinese oﬃcials have issued the warnings to U.S. government representatives


1 of 5                                                                                                                                                         10/19/20, 10:14 AM
China Warns U.S. It May Detain Americans in Response to Prosec...       https://www.wsj.com/articles/china-warns-u-s-it-may-detain-ameri...
                        Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 15 of 22

         repeatedly and through multiple channels, the people said, including through the
         U.S. Embassy in Beijing.

         The Chinese message, the people said, has been blunt: The U.S. should drop
         prosecutions of the Chinese scholars in American courts, or Americans in China
         might find themselves in violation of Chinese law.

         China started issuing the warning this summer after the U.S. began arresting a
         series of Chinese scientists, who were visiting American universities to conduct
         research, and charged them with concealing from U.S. immigration authorities
         their active duty statuses with the People’s Liberation Army, the people said.

         The arrests were the subject of a Wall Street Journal article that also reported U.S.
         allegations that Chinese diplomats were coordinating activities with the
         researchers, and described that as a factor in ordering China to close its Houston
         consulate in July and remove the remaining military scientists from the country.

         Chinese authorities have on occasion detained foreign nationals in moves seen by
         their governments as baseless, or in some instances as diplomatic retaliation, a
         tactic that many in Washington policy circles have referred to as “hostage
         diplomacy.” China has denied U.S. citizens permission to exit from the country,
         and arrested, charged or sentenced Canadian, Australian and Swedish citizens on
         what oﬃcials from those governments have said are bogus allegations.

                                                                A State Department spokesman declined
         SCHOLARS IN THE SPOTLIGHT                              to address China’s alleged threats to
             •U.S. Probes of Chinese Researchers Draw More      retaliate for the U.S. arrests of Chinese
              Organized Opposition (Oct. 1)                     military scholars, saying: “We warn U.S.
             •Chinese Diplomats Helped Military Scholars        citizens that business disputes, court
              Visiting the U.S. Evade FBI Scrutiny, U.S. Says
              (Aug. 25)                                         orders to pay a settlement, or
             •Report Sheds Light on China’s Use of Military-    government investigations into both
              Linked Researchers (July 30)
                                                                criminal and civil issues may result in an
                                                                exit ban which will prohibit your
                                                                departure from China until the issue is
                                                                resolved.”

         In a September travel advisory, the department recommended Americans avoid


2 of 5                                                                                                                10/19/20, 10:14 AM
China Warns U.S. It May Detain Americans in Response to Prosec...   https://www.wsj.com/articles/china-warns-u-s-it-may-detain-ameri...
                       Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 16 of 22

         China travel for a number of reasons, including a warning that the Chinese
         government detains other countries’ citizens “to gain bargaining leverage over
         foreign governments.”

         John Demers, head of the Justice Department’s national security division, said:
         “We are aware that the Chinese government has, in other instances, detained
         American, Canadian and other individuals without legal basis to retaliate against
         lawful prosecutions and to exert pressure on their governments, with a callous
         disregard of the individuals involved.”

         Mr. Demers declined to comment on the specifics of the alleged Chinese threats
         made in conjunction with the U.S. cases against the Chinese researchers but
         added: “If China wants to be seen as one of the world’s leading nations, it should
         respect the rule of law and stop taking hostages.”

         Neither the Chinese Embassy in Washington nor China’s Ministry of Foreign
         Aﬀairs responded to requests for comment. Beijing objects to the use of the term
         “hostage diplomacy” by U.S., Canadian and other oﬃcials and says it is only
         implementing its laws and acting to protect national security.



         Chinese prosecutors in June indicted two Canadian citizens on espionage charges,
         advancing a pair of cases widely seen as retribution for Canada’s arrest of a
         prominent Chinese executive at Huawei Technologies Co. in conjunction with a
         U.S. extradition request.

         Canadian Prime Minister Justin Trudeau has publicly criticized the arrests. On
         Thursday, China’s ambassador to Canada hit back at Mr. Trudeau at a media event
         marking the 50th anniversary of diplomatic relations between the two countries.

         Ambassador Cong Peiwu warned Canada to stop granting asylum to democracy
         activists from the Chinese territory of Hong Kong, saying Canada should support
         Beijing’s implementation of a new national security law that many Western
         countries condemn as draconian, if it is concerned about the “health and safety”
         of 300,000 Canadians who live in the former British colony, according to a
         recording of the event the embassy posted online.




3 of 5                                                                                                            10/19/20, 10:14 AM
China Warns U.S. It May Detain Americans in Response to Prosec...   https://www.wsj.com/articles/china-warns-u-s-it-may-detain-ameri...
                       Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 17 of 22

         Asked by a journalist if he was issuing a threat, Mr. Cong replied: “That is your
         interpretation.”

         The U.S. has aﬃxed tariﬀs on Chinese imports, restricted Chinese corporations
         over national security concerns, and sought to counter Beijing’s military buildup
         in the South China Sea. But former U.S. national security oﬃcials say the Justice
         Department’s cases against the military-aﬃliated researchers, who were arrested
         as they had prepared to leave the country, represented a major, public
         embarrassment for China in a way that other U.S. actions targeting China haven’t.




         Staff from the Chinese consulate in Houston arrived in Beijing on Aug. 17 after the U.S.
         ordered the consulate closed.
         PHOTO: YUE YUEWEI/XINHUA/ZUMA PRESS


         “Historically, these dust-ups were resolved behind closed doors to contain the
         diplomatic fallout and allow China to save face,” said Craig Singleton, a former
         U.S. national security oﬃcial who is now a fellow at the Foundation for Defense of
         Democracies, a research institute advocating for the defense of democratic
         countries.

         “DOJ’s recent moves represent a full-on assault of one of China’s most revered
         institutions, the PLA,” Mr. Singleton said. “It’s a real game-changer that could
         carry significant risk for both sides.”



         China began conveying the warnings after one of the Chinese military-aﬃliated
         scientists took up residence in China’s San Francisco consulate for a month after



4 of 5                                                                                                            10/19/20, 10:14 AM
China Warns U.S. It May Detain Americans in Response to Prosec...                                https://www.wsj.com/articles/china-warns-u-s-it-may-detain-ameri...
                             Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 18 of 22

         being questioned by the Federal Bureau of Investigation in June, according to one
         of the people familiar with the matter. Chinese oﬃcials told their U.S.
         counterparts they would detain an American in China if the U.S. didn’t allow the
         researcher, Tang Juan, to leave the consulate and return to China.

         U.S. oﬃcials say they expected China to make good on the threat, but it didn’t, and
         the FBI arrested Ms. Tang in July when she left the consulate grounds.

         A lawyer for Ms. Tang, who is out on bail after pleading not guilty to visa fraud
         charges, said in a statement that his “inquiries reveal nothing even remotely
         similar to any assertion that the Chinese government sought to interfere in Dr.
         Tang’s case.”

         The lawyer, Malcolm Segal, added: “The Chinese government has played no role
         whatsoever in the case itself or in her defense, nor do I ever expect them to do so.”

         In addition to Ms. Tang, four other researchers recently accused of hiding their
         ties to the Chinese military have pleaded not guilty to similar charges. Two are
         scheduled to face trial next month.

         —Kim Mackrael contributed to this article.

         Write to Kate O’Keeﬀe at kathryn.okeeﬀe@wsj.com and Aruna Viswanatha at
         Aruna.Viswanatha@wsj.com

         Corrections & Amplifications
         The Foundation for Defense of Democracies is a research institute advocating for
         the defense of democratic countries. An earlier version of this article
         characterized the institute as conservative, which the foundation disputes.
         (Corrected on Oct. 18)

         Appeared in the October 19, 2020, print edition as 'China Warns It May Arrest Americans.'




         Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

         This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
         https://www.djreprints.com.




5 of 5                                                                                                                                                         10/19/20, 10:14 AM
Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 19 of 22




            EXHIBIT 3
                           https://nyti.ms/3nXUYV3

                          Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 20 of 22
China Threatens to Detain Americans if U.S. Prosecutes Chinese Scholars
American ofﬁcials said China had insisted that the Justice Department not proceed with cases against the arrested
scholars, who are in the Chinese military and face charges of visa fraud.


         By Edward Wong


Oct. 18, 2020


WASHINGTON — Chinese ofﬁcials have told the Trump administration that security ofﬁcers in China might detain
American citizens if the Justice Department proceeds with prosecutions of arrested scholars who are members of the
Chinese military, American ofﬁcials said.

The Chinese ofﬁcials conveyed the messages starting this summer, when the Justice Department intensiﬁed efforts to
arrest and charge the scholars, mainly with providing false information on their visa applications, the American
ofﬁcials said. U.S. law enforcement ofﬁcials say at least ﬁve Chinese scholars who have been arrested in recent months
did not disclose their military afﬁliations on visa applications and might have been trying to conduct industrial
espionage in research centers.

American ofﬁcials said they thought the Chinese ofﬁcials were serious about the threats. The State Department has
reiterated travel warnings as a result, they said. Western ofﬁcials and human rights advocates have said for years that
the Chinese police and other security agencies engage in arbitrary detentions.

The threats are another striking escalation in tensions between the United States and China, which have been rising
for years and have surged sharply since the coronavirus pandemic began in central China last winter.

But some analysts in Washington and Beijing say the Chinese government is trying to avoid any serious provocations
against the United States before the elections in November. And some Chinese ofﬁcials are aiming to cool the
temperature of U.S.-China relations, whether President Trump wins another term or Joseph R. Biden Jr., the
Democratic challenger and former vice president, takes over in the White House.

A Chinese Foreign Ministry spokesman, Zhao Lijian, accused the United States on Monday of “outright political
repression” of Chinese scholars when asked at a news conference in Beijing about reports of detention threats made by
Chinese ofﬁcials.

“The U.S. claim that foreign nationals in China are under threat of arbitrary detention is playing the victim and
confusing black and white,” he said.

A Justice Department spokesman declined to comment on whether Chinese ofﬁcials had delivered warnings about
plans to detain American citizens to retaliate for prosecutions of Chinese scholars. The threats were reported earlier by
The Wall Street Journal.

“We are aware that the Chinese government has, in other instances, detained American, Canadian and other
individuals without legal basis to retaliate against lawful prosecutions and to exert pressure on their governments,
with a callous disregard of the individuals involved,” John C. Demers, the head of the Justice Department’s national
security division, said in a statement. “If China wants to be seen as one of the world’s leading nations, it should respect
the rule of law and stop taking hostages.”
On Sunday, Hu Xijin, the chief editor of Global Times, a nationalistic newspaper linked to the Chinese Communist Party,
wrote on Twitter that the detentions in the United States of Chinese scholars on spying charges were “not good” for the
                      Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 21 of 22
“safety of some US nationals in China.”

“Does Washington need to be warned?” he wrote. “It’s common sense. In my view, hegemony has turned some US
elites stupid, or they’re pretending to be stupid.”

In recent years, the Justice Department has scrutinized the work of Chinese researchers at American universities and
other scientiﬁc institutions. U.S. ofﬁcials have also criticized programs run by the Chinese government to recruit
scientiﬁc and technical experts. Mr. Demers and other U.S. ofﬁcials have long said that Beijing uses a wide range of
tools to gather intelligence at American research centers.

The Trump administration announced in late May that it was barring Chinese students at the graduate level or higher
who had ties to some military institutions from entering the United States.

In late July, the State Department ordered China to close its consulate in Houston, saying it was a center of research
theft in the United States. Justice Department ofﬁcials said that Chinese ofﬁcials in other missions also took part in
industrial and scientiﬁc espionage, and that the closure was meant to deter Beijing from continuing the actions. At that
time, the U.S. authorities were also seeking to arrest a Chinese student or researcher, Tang Juan, who had gone into
hiding in the San Francisco consulate after being questioned by the F.B.I.

The F.B.I. arrested Ms. Tang on July 23 and accused her of hiding her military afﬁliation. She has pleaded not guilty to
charges of visa fraud and making false statements.

The Chinese government has denied accusations that members of its military are in the United States for scientiﬁc and
industrial espionage.

State Department representatives declined to discuss any recent threats of detentions of Americans made by Chinese
ofﬁcials. But for months, department ofﬁcials have been stressing harsh actions taken by Chinese security agencies
against Americans. On Sept. 14, the department updated travel advisories for mainland China and Hong Kong, saying
that Americans should “reconsider travel” because of Covid-19 and risk arising from “arbitrary enforcement of local
laws.”

In June, Chinese ofﬁcials charged two Canadians — Michael Kovrig, a former diplomat, and Michael Spavor, a
businessman — with espionage. Security ofﬁcers had detained the two men 18 months earlier. Canadian and American
ofﬁcials widely believe the men are being held because of a Justice Department case against Meng Wanzhou, a top
executive of the Chinese technology company Huawei, who was arrested in Canada in December 2018 and might be
extradited to the United States.

Last year, Chinese security ofﬁcers prevented a Koch Industries executive from leaving China for some days. And in a
hotel lobby in Beijing, ofﬁcers tried to take a former U.S. diplomat away for questioning. He was in China to attend a
forum on artiﬁcial intelligence that he had helped organize. The American Embassy in Beijing intervened, and the
Chinese ofﬁcers backed off.

The State Department has also denounced the practice by Chinese ofﬁcials of “exit bans,” or refusing to allow foreign
citizens to leave the country, often as a means of coercion in legal or business disputes.
Katie Benner and Eric Schmitt contributed reporting.
Case 2:20-cr-00134-JAM Document 72 Filed 10/23/20 Page 22 of 22




           REQUESTING SEAL




            EXHIBIT 4
